DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. As to the written description rejections, the applicant has not provided an explanation of how POSA would recognize the specifically claimed limitations from the numerous paragraphs cited by the applicant.  The explanation provided by the applicant having nothing to do with the language of the claims in the context in which it is claimed.  Therefore the rejection is maintained for the reasons explained in the Office action.  
As to the prior art, the Examiner reconsidered Gupta and found teachings that read on the limitation in question.  The new interpretation is mapped in this office action.  The claim is not specific about how the sending of the first user description and second content segment is “based on” the information associating the identifiers and the claim does not define the identifiers or how they are associated.  Considering this breadth the cited portions of Gupta regarding the use of synchronization points to account for timing in different versions of content would read on the breadth of this claim.  The Examiner recognizes difference in what is disclosed and what is taught by the art (see Allowance in parent case), however such differences need to be specifically claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 9, and 10 of U.S. Patent No. 11089074 (the parent case). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is a broader version of what is claimed in claim 1 of the parent patent.  Claims 2-7 correspond to claims 2, 4, 5, 6, 9, and 10, respectively.  Claims 8-21 cover the same underlying subject matter performed by a generic device and therefore cover the same invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 7, 13, 14, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 6, 13, and 20, there is no disclosure that the segments related to a first user description would have different time durations.  Paragraph 27 allows for segmentation based on fixed time intervals or size of the data but there is not disclosure that a second content segment returned for a version of content item would be of different duration than a first segment for different version of the content item.  The applicant is claiming a sequence of events that was not contemplated by the breadth of the original disclosure.
As to claims 7, 14, and 21, the applicant did not disclose the concept of having a “high definition version of a portion of a movie” as claimed.  Instead, the applicant defines high definition content and which is divided into portions as a function of being high definition content.  In other words, the applicant disclosed that a high definition version will have more segments than standard definition.  See paragraph 35 of the applicant’s disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 5, 8, 9, 12, 15, 16, 19, 22, and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Number 7,774,817 to Gupta.
	As to claim 1, Gupta teaches a method comprising: sending, by a computing device (col. 4, lines 9 and 10, the coupled meta data server and content server), to a first user device, and based on a first request for a content item, a first content segment of a first version of the content item (ref. no. 276 in Figure 6 and col. 10, lines 62 and 63); receiving, from the first user device, a first user description corresponding to the first content segment (ref. no. 278 in Figure 6); and sending, to a second user device, based on a second request for a second version of the content item, and based on information associating a first identifier of the first content segment with a second identifier of a second content segment, of the second version  (col. 9, lines 28-50, the synchronization points for each particular version read on the claimed identifiers.  The claim does not specify how the sending is “based information associating” the identifiers), the first user description and the second content segment (ref. no. 276, in Figure 6 implemented later at a different device.  Col. 10, lines 62 and 63 explain how each client can access their respective version).
	As to claim 2, Gupta teaches the method wherein the content item is a first content item (col. 6, lines 33-43, the baseball game is the first content item), and the method further comprises: generating a second content item by merging content segments, of the first version of the first content item, that correspond to an event occurring in the first content item (col. 6, lines 33-43, the inning of the game is the second content item); generating information indicating an association between a second user description and the second content item (ref. no. 278 in Figure 6); and making, based on the information indicating the association, the second user description and the merged content segments available to a plurality of user devices (col. 7, lines 29-65 shows a correspondence via synchronization points).
	As to claim 5, Gupta teaches the method further comprising: receiving, from the second user device, a second user description corresponding to the second content segment (ref. no. 278 in Figure 6); and generating information indicating an association between the second user description and the second content segment (col. 7, lines 45-49).
	As to claims 8, 9, and 12, they are rejected for the same reasoning as claims 1, 2, and 5, respectively.
As to claims 15, 16, and 19, they are rejected for the same reasoning as claims 1, 2, and 5, respectively.
As to claim 22, see col. 6, lines 12-43.
As to claim 23, the synchronization points of each version correspond to the first user description because they are used to associate the description with the correct portion of the respective version.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 3, 10, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 7,774,817 by Gupta in view of U.S. Patent Application Publication Number 2011/0320626 by Wong et al.
As to claims 3, 10, and 17, Gupta teaches the subject matter of claims 1, 8, and 15, respectively, however Gupta does not explicitly teach the implementation of a pause command 
Wong teaches a method comprising  receiving, from a second user device and during delivery of a third content segment of a second version of the content item, a request to pause sending of the content item (paragraphs 68 and 69, the special command 429 shown in Figure 4B); receiving, from a third user device, a request to resume sending of the content item (ref. no. 432 in Figure 4B or ref. no. 442 in Figure 4B); determining a fourth content segment, of a first version of the content item, that corresponds to the third content segment (ref. no. 444 in Figure 4B); and sending, to the third user device, the fourth content segment (ref. no. 444 in Figure 4B).
It would have been obvious to one of ordinary skill in the media presentation art at the time of the invention to combine the teachings of Gupta regarding managing content with the teachings of Wong regarding allowing a user to switch devices because Wong allows a user more flexibility when consuming content.

Claims 4, 11, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 7,774,817 by Gupta in view of U.S. Patent Application Publication Number 2011/0078723 by Stettner.
As to claims 4, 11, and 18, Gupta teaches claims 1, 8, and 15 further comprising the first user description corresponding to the first content segment is a user rating for the content segment (a comment is considered a user “rating” according to the broadest reasonable interpretation.  The Examiner notes the applicant does not supply a limiting definition for the term.  Also see the votes in col. 6, lines 6-8); however Gupta does not explicitly teach determining a placement location for commercial content based on the user “rating”.
Stettner teaches determining the placement location for commercial content based on user rating/descriptions (paragraph 81).
It would have been obvious to one of ordinary skill in the media presentation art at the time of the invention to combine the teachings of Gupta regarding managing content with the teachings of Stettner regarding determining a placement location of commercial content because such supplemental information could be useful to the end user (see paragraph 81 of Stettner).

Claims 6, 7, 13, 14, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 7,774,817 to Gupta in view of U.S. Patent Application Publication Number 2006/0015580 by Gabriel et al.
As to claims 6, 7, 13, 14, 20, and 21, Gupta teaches the subject matter of claims 1, 8, and 15, respectively, however Gupta does not explicitly teach that the segments have different time durations. 
Gabriel shows that a movie can be stored in either HD or SD format, whose segments have different time durations (paragraphs 14 and 15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Gupta regarding using multiple formats (see col. 9, lines 16-27) with the teachings of Gabriel regarding providing both HD and SD formats because Gupta suggests that many different formats could be used within the scope of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442